—In a claim, inter alia, to recover damages for breach of contract, the defendant appeals, as limited by its brief, from so much of a judgment of the Court of Claims (Patti, J.), dated October 15, 1998, as, after a nonjury trial, and upon finding that the claimant was 40% at fault for the delay in the completion of the work required by the contract between the parties, is in favor of the claimant and against it in the total sum of $720,030.83, and the claimant cross-appeals from so much of the same judgment as determined that it was 40% at fault for the delay in the completion of the work required by the contract.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the claimant’s contention, there was sufficient evidence in the record to support the trial court’s determination that it was 40% at fault for the delay in the completion of the work required by the contract between the parties, and there is no basis to disturb that determination (see, Thoreson v Penthouse Intl., 80 NY2d 490; Great Neck Obstetrics & Gynecology v Bellucci, 218 AD2d 782; Matter of Kaplan v Werlin, 215 AD2d 387, 388).
The parties’ remaining contentions are without merit. O’Brien, J. P. Joy, Florio and H. Miller, JJ., concur.